Title: From Thomas Jefferson to Bernard McMahon, 28 December 1808
From: Jefferson, Thomas
To: McMahon, Bernard


                  
                     Sir
                     
                     Washington Dec. 28. 08.
                  
                  I lately recieved from my old friend Mr. Thouin superintendant of the National garden at Paris a package containing 700. different kinds of seeds of every country, except of the United States; they were gathered in 1807. and he says they will be good for sowing in the spring of 1809. on every paper is written the time for sowing it (according to the French calendar) and whether under frames, in open air & what sort of soil. satisfied I could not put them to so good an use as by presenting them to you, I got the favor of Capt Jones of Philadelphia to take charge of them by the mail. they are in a small box addressed to you, and as he set out in the mail of this morning they will have arrived one day before you recieve this. Accept with them my salutations & assurances of esteem
                  
                     Th: Jefferson
                     
                  
               